DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text is not legible in Figures 9, 10, 16, 17, 21, 24 and 42. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the terms “machine learning workflow decoupler component,” “decoupled machine learning workflow generation request,” “decoupled tasks,” “decoupled machine learning workflow structure” and decoupled machine learning workflow controller.”  It is not understood what each of these terms are being decoupled from.  For the purposes of examination, Examiner will interpret these limitations in accordance with [0062] of Applicant’s Specification such that “decoupler” and “decoupled” refer to the hardware executing the machine learning model being structurally independent from the hardware performing the workflow component, workflow generation request, tasks, workflow structure and workflow controller.
Claim 4 requires a first user interface and a second user interface.  However, as best as can be understood by the Examiner, the Specification and Drawings only disclose a single user interface.  [0207] teaches an overall machine learning user interface wherein “the tool’s GUI may include a set of tabs with each tab corresponding to a top feature user interface configuration.”  For the purposes of examination, Examiner will interpret claim 4 as “The apparatus of claim 1, wherein a first user interface is provided for creation of a decoupled task by a first entity.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/0379429).
For claim 1, Lee teaches a machine learning workflow decoupling apparatus (Figure 70), comprising:  
a memory (9020, Figure 70);  
a component collection in the memory, including:  
a machine learning workflow decoupler component (9025 and 9026, Figure 70);  
a processor disposed in communication with the memory (9010a-9010n, Figure 70), and configured to issue a plurality of processing instructions from the component collection stored in the memory (via 9025, Figure 70), wherein the processor issues instructions from the machine learning workflow decoupler component, stored in the memory ([0343] and [0346]), to:  
obtain, via at least one processor, a decoupled machine learning workflow generation request (180 of Figure 1 and [0086]; 901 of Figure 9a);  
determine, via at least one processor, a set of decoupled tasks (set of jobs in MLS job queue of Figure 5, [0086]-[0087]; 913 of Figure 9a) specified via the decoupled machine learning workflow generation request (as understood by examination of Figures 1, 5 and 9a), wherein each decoupled task in the set of decoupled tasks is associated with a corresponding class (one or more operations, [0087] and 901 of Figure 9a);
determine, via at least one processor, dependencies among decoupled tasks in the set of decoupled tasks ([0087], [0094] and [0104]-[0105]; 913 of Figure 9a); and  
generate, via at least one processor, a decoupled machine learning workflow structure (Figure 5) comprising the set of decoupled tasks and the determined dependencies, wherein the decoupled machine learning workflow structure is executable via a decoupled machine learning workflow controller to produce machine learning results ([0081] and [0339]-[0340]).
For claim 2, Lee further teaches that:
each decoupled task in the set of decoupled tasks is independent of other decoupled tasks (as understood by examination of Figures 2, 5, 9a and [0103]-[0108]).
For claim 3, Lee further teaches that:
each decoupled task in the set of decoupled tasks is configured to include a specification of a set of inputs (e.g., parameters or input data sets, [0083]-[0085]) and of a set of outputs (execution of a model and job complete notification ([0083]-[0085], [0149] and [0153]).
For claim 4, Lee further teaches that:
a first user interface is provided for creation of a decoupled task by a first entity (see Abstract, Figure 15, 49 and 60).
For claim 5, Lee further teaches that:
dependencies among decoupled tasks in the set of decoupled tasks specify the order of execution of the decoupled tasks ([0103]-[0108] and Figure 5).
For claim 6
dependencies among decoupled tasks in the set of decoupled tasks specify for each decoupled task which other decoupled tasks provide inputs utilized by the respective decoupled task ([0103]-[0108] and Figure 5).
For claim 7, Lee further teaches that:
the decoupled machine learning workflow structure employs a directed acyclic graph to organize the set of decoupled tasks and the determined dependencies (Figures 33-34 and [0203]-[0210]).
For claim 8, Lee further teaches that:
the decoupled machine learning workflow controller is configured to process the directed acyclic graph and to store the produced machine learning results (Figures 33-34 and [0203]-[0210]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Browne et al (US 2018/0293517).
For claim 9, Lee teaches the limitations of claim 1 but fails to teach the limitations of claim 9.
However, Browne teaches a Bonsai runtime environment for AI models with advantages such as compatibility with popular machine learning frameworks, simplified development and collaboration across teams, and graph representations of learning tasks ([0045]-[0046]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to make Lee’s machine learning results compatible with a Bonsai runtime environment for the advantages taught by Browne.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
For claim 10, Lee teaches the limitations of claim 1 but fails to teach the limitations of claim 10.  It is noted that Lee teaches the use of a ReST API [0092].
However, Browne teaches the use of ReST API, a Representational State Transfer Application Programming Interface, which uses standards such as JSON, to interact with external blocks of code ([0099]-[0105]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to store Lee’s machine learning results in JSON format since the Rest API supports JSON format, as evidenced by Browne.  Furthermore, he particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123